Citation Nr: 1128023	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from June 1976 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2008, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2008, when it was remanded for further development, to include an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records, as well as post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in August 2006 and April 2009 in an effort to substantiate his claim of service connection.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 


Facts

The Veteran's service treatment records show that at the time of service entrance examination in December 1975, his pure tone hearing thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
15
15
15
5
10

On annual examination in January 1977, his pure tone threshold readings showed 10 decibels in each ear at the 500 Hertz level, with readings of 0 at all other levels.

On June 1980 service separation examination, his pure tone threshold reading showed 10 decibels in the left ear only at the 500 and 1000 Hertz levels, but readings of 0 at all other levels.   

A post-service quadrennial examination for the Navy Reserves in September 1988 showed pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
5
LEFT
0
5
10
0
0

The questionnaires regarding medical history completed by the Veteran throughout both active duty and reserve service all indicated "no" with regard to whether he had experienced hearing loss.

On June 2006 VA examination, the Veteran's pure tone threshold readings, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
5
10
5
5
15

His speech recognition scores were recorded as 100 percent in the right ear and 96 percent in the left ear.  The examining audiologist noted that these readings represented clinically normal hearing in each ear.  The audiologist further noted that exposure to impulse sounds or continuous noise can cause a temporary threshold shift which would disappear in 16 to 48 hours, but could also damage the structure of the inner ear resulting in hearing loss.  Since the damage is done with the exposure to the noise, a normal audiogram subsequent to noise exposure would verify that the individual's hearing had recovered without permanent loss.

In October 2006, the Veteran was seen by a private physician and audiologist for complaints of occasional trouble hearing.  Audiometric testing showed pure tone readings of 







HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
10
20
LEFT
25
15
10
5
10

(Notably, only the graphic representation of the audiogram is included in the record, with no numeric interpretation provided.  However, the Board as the finder of fact may interpret the chart to determine the numeric values of the pure tone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.)  The private physician diagnosed mild hearing loss but noted that the speech ranges were not really affected and the Veteran would likely not need hearing aides.  

At hearing in April 2008, the Veteran's representative argued that the August 2006 VA examination was inadequate because it was inconceivable that the Veteran could be service-connected for tinnitus as a result of noise exposure but his bilateral hearing loss would not be sufficiently severe to warrant service connection.  The Veteran testified that since the VA examination his hearing had been evaluated by his private doctor who made an assessment of mild hearing loss.

On April 2009 VA examination, the Veteran complained of hearing loss reportedly incurred in the military, specifically resulting in difficulty hearing with background noise and difficulty hearing or understanding women's voices.  He reported exposure to jet engines and machine guns in service.  His pure tone threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
10
10
LEFT
20
20
20
5
5
 
He had speech recognition scores of 100 percent in each ear.  The examiner noted that this represented normal hearing acuity, bilaterally; thus, it did not meet the criteria for disability and the examiner found no reason to connect any hearing problems to the Veteran's military service.
  
Analysis

A hearing loss disability for the purpose of VA disability compensation exists when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran asserts that he experiences problems hearing, and the Board considers him credible on this point.  In addition, the Veteran's treating physician in October 2006 did diagnose "mild hearing loss."  However, a mild or subjective loss of hearing acuity alone does not equate to service connection under the specific regulations.  Rather, specific audiometric test results are required for the loss of hearing acuity to be considered a service-connectable disability.  Based on all audiometric testing, including that by the private audiologist, the Veteran's impaired hearing does not qualify as a disability for purposes of VA compensation under 38 C.F.R. § 3.385.  

Although the Veteran is competent to describe symptoms of difficulty hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a hearing loss disability, is not a simple medical condition because regulations require that the diagnosis be based on results of audiology testing that meet the standard of hearing loss under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that a lay person is competent to identify. 

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, competent medical evidence is required to substantiate the claim.  As noted, none of the audiograms of record show evidence of a hearing loss disability that meets the regulatory standards of a disability under 38 C.F.R. § 3.385.  

One of the requirements for service connection is that the claimed disability currently exists.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the record now stands, there is no satisfactory proof that the Veteran has a current hearing loss disability that meets the VA standard of hearing disability under 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent.  Thus, with no current disability shown under the applicable regulations, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

Service connection for bilateral hearing loss disability is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


